J-S40031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: PETITION FOR CHANGE OF              :   IN THE SUPERIOR COURT OF
    NAME OF H.J.M.                             :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: ASHLEY LOTZ                     :
                                               :
                                               :
                                               :
                                               :   No. 907 EDA 2020

               Appeal from the Order Entered February 25, 2020
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                               No. 2019-00565


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED SEPTEMBER 25, 2020

        Appellant, Ashley Lotz (“Mother”), appeals from the order denying her

petition to change the name of her son, H.J.M. (“Child”), to H.J.L. to allow

Child to have Mother’s last name, rather than the last name of his father,

Joshua McCoy (“Father”). We affirm.

        Mother filed the petition on November 12, 2019, and Father filed an

answer opposing the proposed name change on January 28, 2020. The trial

court held a hearing on that same date, at which both Mother and Father

testified.

        The following factual background was developed at the hearing. Child

was born on April 20, 2014, and he was five years old on the date of the

hearing. Mother and Father were not in a romantic relationship at the time

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40031-20



that Child was born, but had previously been in a relationship and had a

daughter together, C.L., who is two years older than Child. N.T., 1/28/20, at

5-6.   Mother explained that she gave C.L. her last name because she

discovered that Father was still married when she was seven months’ pregnant

with C.L. Id. at 8. Mother testified that when Child was born, she and Father

argued regarding which last name Child would be given, with Mother taking

the position that Child and C.L. should only take Father’s last name when

Father completed his divorce. Id. at 8-9. Mother stated that Father at first

begrudgingly accepted that Child would be named H.J.L., but when they left

the hospital he announced that he would have nothing to do with Child or C.L.

unless Child was given the McCoy name. Id. at 10. Mother relented three

days later and they returned to the hospital to complete the birth certificate

paperwork with Child identified as H.J.M. Id. at 10, 23.

       Despite the fact that Child’s legal name is H.J.M., Mother testified that

Child has been known since birth, both at home and in the community, as

H.J.L. Id. at 13, 15, 18. Mother stated that if Child was asked what his name

is, he would identify himself as H.J.L.     Id. at 15.   At the hearing, Mother

introduced Child’s school, medical, financial, and baptismal records, which

identify him with the Lotz surname. Id. at 8-9, 11, 13-15; Mother’s Exhibits

A, C-G. In addition, Father has identified Child as H.J.L. in filings in a custody

matter involving Child. N.T., 1/28/20, at 15-16; Mother’s Exhibit H. Mother

testified that Father had only begun objecting to Child being identified with




                                      -2-
J-S40031-20



the last name Lotz in the few months prior to the hearing. N.T., 1/28/20, at

16.

      Mother is the primary custodian for Child and C.L. Id. at 12-13, 40.

Father’s visitation has fluctuated between unsupervised and supervised visits,

and as of the date of the hearing he had unsupervised visitation with Child

and C.L. one day per week for five hours. Id. at 12. In 2017, Mother married

another man, Michael Krupa, and she kept her last name when they married

to have the same last name as Child and C.L. Id. at 6-7. As of the date of

the hearing, Mother and Mr. Krupa were expecting a child. Id. at 29. The

parents had not decided whether the baby would take as a surname Lotz,

Krupa, or a hyphenated version of both names. Id. Mother also had an older

daughter from an earlier relationship who was given the father’s last name.

Id. at 28-29. Child also has a 19-year old half-brother on Father’s side with

the McCoy surname. Id. at 32.

      Mother testified that she filed the petition to change Child’s name to

allow her, Child, and C.L. to share the same last name and avoid an identity

crisis for Child if he became known as H.J.M. Id. at 18. Mother stated that

she, Child, and C.L. “do everything” together and that Child is “super close”

to C.L. Id. Mother testified that Child is aware of the “confusion with his last

name” as Father and C.L. have both discussed it with Child. Id. at 19. Mother

stated that she has a very strong bond with Child, and that Father was also

bonded with Child, although their relationship was “strain[ed]” because of the

limited visitation. Id. at 19-20. According to Mother, Father’s relationship

                                     -3-
J-S40031-20



did not suffer when he thought Child’s last name was Lotz and changing Child’s

name would not affect his bond with Father.         Id. at 20.    Mother further

testified that she was aware of no negative associations with the name Lotz

that would negatively impact Child. Id. at 22.

      Father testified that he had been under the understanding that Child

had been given the last name McCoy at birth, but he also had received medical

correspondence and other mail for Child with the Lotz name.           Id. at 16.

However, in 2016 when Child was two, Father obtained Child’s social security

card and confirmed that his legal last name was McCoy. Id. at 32. Father

has communicated with Child’s school that they should not refer to Child as

Lotz but instead with his legal last name of McCoy. Id. at 34-35.

      Father insisted that all of his children, including Child and C.L., have his

last name. Id. at 34. He has asked Mother “[m]ultiple times” to change C.L.’s

last name to McCoy, although he had never filed a petition to change Child’s

or C.L.’s name. Id. at 38. Father denied having told Mother shortly after

Child’s birth that he would not be involved in parenting Child and C.L. unless

Child was given Father’s last name. Id. at 39.

      Father has always referred to Child as McCoy and never Lotz. Id. at 33.

Father stated that Child knows his name is McCoy, “identifies with me as

McCoy,” and knows his half-brother’s name is also McCoy.           Id. at 32-33.

However, Father believes that Child “is currently confused” by his last name.

Id. at 41. Father testified that he had an “extremely close” bond with Child,

and that his bond with Child would not be affected if the petition was granted.

                                      -4-
J-S40031-20



Id. at 37, 42.   However, Father believed that Child would be negatively

affected if his name was changed to Lotz. Id. at 42.

      Father testified that he and Child are direct descendants of Asa Harmon

McCoy, the individual whose death sparked the Hatfield-McCoy family rivalry.

Id. at 37.   Father had explained this heritage to Child and stated that he

believed it was “important for [Child’s] understanding [of] his identity” to

know that he was a McCoy. Id. at 32, 37.

      On February 25, 2020, the trial court issued an opinion and order

denying without prejudice the petition to change Child’s name. The trial court

found that Child will not be “negatively impacted by his school records being

changed to match his legal name” in light of the short time he has spent in

school. Trial Court Opinion, 2/25/20, at 2. The trial court further found that

Mother’s desire to have Child share his last name with his full sister C.L. “is

not a determinative factor” because, regardless of whether the petition is

granted or denied, Child will have siblings with whom he does not share a last

name. Id. Finally, the court found that there is no social stigma associated

with either the Lotz or McCoy last names, notwithstanding the “unique

connection with American history” associated with Father’s name. Id. The

trial court accordingly concluded that Mother had “failed to meet her burden

of coming forward with evidence that the name change requested would be in




                                     -5-
J-S40031-20



[C]hild’s best interest.” Id. Mother filed a timely notice of appeal from the

trial court’s order.1

       Mother raises the following issue for our review:

       Did the trial court abuse its discretion in denying [M]other’s
       request to formally change the surname of her five-year old son
       to the surname that the child has informally used his entire life
       when the child is known in the community and knows himself by
       the requested surname, the child’s primary custodian and full
       sibling with whom the child is very close share the requested
       surname, and the requested change would not affect the father’s
       bond with the child?

Mother’s Brief at 4.

       Our review of an appeal concerning a petition for name change is under

an abuse of discretion standard. T.W. v. D.A., 127 A.3d 826, 827 (Pa. Super.

2015).

       An abuse of discretion exists if the trial court has overridden or
       misapplied the law, or if the evidence is insufficient to sustain the
       order. Further, resolution of factual issues is for the trial court,
       and a reviewing court will not disturb the trial court’s findings if
       those findings are supported by competent evidence. It is not
       enough for reversal that we, if sitting as a trial court, may have
       made a differing finding or reached a different result.

Id. (citations omitted).

       In Pennsylvania, “[t]he court of common pleas of any county may by

order change the name of any person resident in the county.” 54 Pa.C.S. §
____________________________________________


1  Mother filed her statement of errors complained of on appeal on April 1,
2020. On April 15, 2020, the trial court filed a statement pursuant to Pa.R.A.P.
1925(a), in which it indicated that it was relying on the reasoning set forth in
its earlier opinion.



                                           -6-
J-S40031-20



702(a).    Generally, courts adopt a “liberal policy” regarding name change

requests and the “necessity for judicial involvement centers on governmental

concerns that persons not alter their identity to avoid financial obligations.” 2

In re Change of Name of Grimes, 609 A.2d 158, 160 (Pa. 1992).                  Our

Supreme Court has explained that “courts reviewing petitions for change of

name [should] exercise their discretion in such a way as to comport with good

sense, common decency and fairness to all concerned and to the public.” Id.

(citation and quotation marks omitted).

       In Grimes, our Supreme Court held that a trial court may not grant a

petition to change the name of a minor child unless the court has determined

that the proposed change is in the “best interest of the child in question.” Id.

at 160-61 (citation omitted). In adopting the best interest standard, the Court

stated:

       Specific guidelines are difficult to establish, for the circumstances
       in each case will be unique, as each child has individual physical,
       intellectual, moral, social and spiritual needs. However, general
       considerations should include the natural bonds between parent
       and child, the social stigma or respect afforded a particular name
       within the community, and, where the child is of sufficient age,
       whether the child intellectually and rationally understands the
       significance of changing his or her name.


____________________________________________


2 Mother complied with the statutory requirements for a name change petition
by attaching records from Wayne County and Pike County reflecting that no
judgments or decrees have been entered against Child. See Petition for Name
Change, 11/12/19, Exhibits A-D; see also 54 Pa.C.S. § 701(a.1)(4)(ii)(B)
(providing that a petition must set forth that there are “no judgments, decrees
of record or other similar matters against the petitioner”).

                                           -7-
J-S40031-20



Id. at 161 (citations omitted). The proponent of the name change bears the

burden of demonstrating that the change would be in the best interest of the

child. Id. at 161. “[W]here a petition to change a child’s name is contested,

the court must carefully evaluate all of the relevant factual circumstances to

determine if the petitioning parent has established that the change is in the

child’s best interest.” T.W., 127 A.3d at 828.

      Mother argues that the trial court abused its discretion in denying the

petition and disregarded the evidence that she presented that showed that

changing Child’s last name to Lotz was in his best interest with respect to each

of the three best interest considerations set forth in Grimes. First, Mother

asserts that the evidence at the hearing showed that, contrary to the trial

court’s finding that both parents had a strong bond with Child, her bond with

Child was stronger as a result of her being his primary custodian while Father

had a more limited parental role in Child’s life. As to the second consideration

identified in Grimes, Mother argues that the trial court ignored the stigma

associated with the McCoy name for its association with the “infamous feud

between the Hatfields and the McCoys.” Mother’s Brief at 22. With respect

to the final best interest consideration outlined in Grimes, Mother contends

that Child identified using the Lotz name and that she feared he would suffer

from an identity crisis if he were forced to use a different name at school and

in the community.

      In addition to these identified best interest considerations, Mother

argues that the trial court disregarded other evidence that showed that Child’s

                                     -8-
J-S40031-20



name change was in his best interest.       Mother asserts that the trial court

“glosse[d] over the significance of abruptly switching Child’s surname” in light

of the fact that he had used Lotz for his entire life and nearly all of his

important records reflected this name.      Id. at 24.    Furthermore, Mother

maintains that the trial court overlooked the “embarrassment, discomfort,

anxiety, and/or inconvenience” that Child will feel if he is not identified with

the same family name as his only full sibling, C.L., with whom he has a “super

close” bond. Id. at 25.

      Upon a careful review of the record, we conclude that the trial court did

not abuse its discretion in denying the petition to change Child’s name. The

main thrust of Mother’s argument is that the trial court did not take sufficient

account of the fact that Child has been known and knows himself as H.J.L. and

it will be traumatic for Child to have to go by H.J.M. We agree with Mother

that a Child’s self-identified name is central to the trial court’s best interest

analysis. However, the evidence in this case does not clearly establish that

Child exclusively knew himself as H.J.L. While Mother testified that she uses

H.J.L. on forms and Child is known at school as H.J.L., Father testified that

Child has known his name is H.J.M. “for quite some time” and he identifies to

Father as H.J.M. N.T., 1/28/20, at 8-9, 11, 13-16, 18, 32-33. Indeed, both

Mother and Father stated that Child is “confused” regarding his two last

names. Id. at 18-19, 41. In rendering its decision, the trial court did not

have the benefit of direct evidence relating to Child’s understanding of his last

name even though it appeared that Child, at least to some degree,

                                      -9-
J-S40031-20



“intellectually and rationally underst[ood] the significance of changing his []

name.” See Grimes, 609 A.2d at 161-62 (stating that, while the child as to

whom a name change was sought was only five years old, “an interview with

the child may have been helpful” in light of the conflicting testimony of his

parents).     Given this record, therefore, we cannot say that the trial court

ignored competent evidence that Child was known and knew himself solely as

H.J.L.

         Regarding the best interest consideration of “the natural bonds between

parent and child,” Grimes, 609 A.2d at 161, both parents professed to have

a strong bond with Child, and Mother admitted that Father was bonded with

Child. N.T., 1/28/20, at 19-20, 37. Furthermore, neither parent indicated

that the bond would be impacted if they did not share a last name with Child,

and no evidence was presented that changing Child’s name to match one of

his parents was necessary to strengthen the bond with that parent. Therefore,

this factor did not weigh strongly in favor of granting the petition.

         Similarly, we agree with the trial court that the issue of having Child’s

last name match that of his siblings “is not a determinative factor.” See Trial

Court Opinion, 2/25/20, at 2. Child has an older full-sister, C.L., on Mother’s

side, an older half-sister on Mother’s side, an older half-brother on Father’s

side, and Mother was expecting another child as of the date of the hearing, as

to whom a last name had not been decided as of the hearing. While changing

Child’s last name to Lotz would have the benefit of him having a matching

name with his one full-sibling, C.L., Child would still not share a last name

                                       - 10 -
J-S40031-20



with all of his siblings in Mother’s family and he would no longer have a shared

last name with his older brother on Father’s side.       Thus, as the trial court

explained, “[r]egardless of [the c]ourt’s determination, the minor child will

have siblings with different last names than his.” Id.

      In addition, the trial court’s finding that there is no stigma related to the

Lotz or McCoy names is well-supported. No testimony was offered that either

name had a negative association within the local community. While Mother

maintains that Child may be harmed by taking a last name associated with a

violent episode in this nation’s history, the trial court correctly observed that

any potential effect on Child from his association with the Hatfield-McCoy

rivalry – whether positive or negative – is too attenuated to take into account

in the best interest analysis.

      Accordingly, we conclude that the trial court did not misapply the

relevant law and its decision is supported by competent evidence. T.W., 127

A.3d at 827.    Therefore, pursuant to our “narrow standard of review,” we

affirm the trial court’s order denying Mother’s petition to change Child’s name.

Id. at 830.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/25/20

                                      - 11 -